Citation Nr: 0624110	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-00 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a neck disability.  

2.  Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from August 1979 to March 
2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision from the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  The veteran has a chronic cervical strain disability 
which is related to service.

2.  The veteran has a chronic lumbosacral strain disability 
which is related to service. 


CONCLUSIONS OF LAW

1.  A cervical spine disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2005).

2.  Lumbosacral strain was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board has considered the veteran's claims with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the veteran could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  .  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506)


II.  Governing Laws, Regulations and Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

A.  Cervical Spine

The veteran requests service connection for a cervical spine 
disability.  He stated that his neck pain started a few years 
before separation from service and believed it was the result 
of 12 years of driving all terrain vehicles in service while 
clearing bombing ranges.  He also noted that his inservice 
skull fracture aggravated the condition.  

The veteran's service medical records reveal that, in May 
1999, he slipped during a martial arts class and sustained a 
severe headache and neck pain.  A computer axial tomography 
(CT) diagnosed a tentorial hemorrhage and the veteran was 
hospitalized for a 23-hour observation and neurological 
examination.  In June 1999, the diagnosis was resolving skull 
fracture/subdural hematoma.  In November 1999, the veteran 
complained of pain of one-year duration after his right 
shoulder surgery.  A cervical X-ray study found minimal 
osteoarthritis.  

On March 2003 fee basis examination, the veteran was 
diagnosed as having a cervical strain disability.  On 
examination, his condition had resolved.  The examiner, 
however, noted that the veteran had exacerbations of his 
cervical spine disability with excessive activities.

The veteran had over 24 years of active military service.  
His service medical records show complaints of neck pain.  VA 
examination, conducted the same month in which the veteran 
was discharged from service, shows a diagnosis of cervical 
strain.  Given the foregoing, the Board finds that the 
veteran's cervical strain disability was incurred in service.  

B.  Lumbosacral Spine

The veteran contends that he is entitled to service 
connection for a low back condition and noted that he was 
treated for low back pain in service on several occasions.  

The service medical records reveal that, in December 1996, 
the veteran complained of low back pain of seven days 
duration, which was dissipating.  There was no trauma 
involved.  The diagnosis was low back pain (spasm/sprain).  
The veteran complained of low back pain again in January 
2001.  In February 2001, the records note that the veteran 
had an exacerbation of chronic "nagging" low back pain.  
The veteran stated that he has had this exacerbation for the 
past two or three weeks, but that he has been having chronic 
back pain for several years.  He stated that he sustained a 
back injury in 1987.  The final diagnosis was chronic low 
back pain without distal symptoms.  He was given physical 
therapy that month for the condition.  The veteran complained 
of back pain in May 2002.  On November 2002, report of 
medical assessment on separation from service, the veteran 
complained of recurrent low back pain.  On retirement 
examination in November 2002, tenderness was noted on back 
examination.  

On March 2003 fee basis examination, there was no evidence of 
painful motion, paraspinal muscle spasm, tenderness, 
radiculopathy, or ankylosis of the lumbar spine.  The 
veteran's lumbar range of motion was not limited by pain, 
fatigue, weakness, lack of endurance, or incoodination.  
Lower extremities neurological examination was within normal 
limits.  Lumbar spine X-rays were within normal limits.  The 
examiner diagnosed lumbosacral strain which was reported to 
be stable with limited range of motion on examination.  

In light of the veteran's complaints of low back pain in 
service and a diagnosis of lumbosacral strain with limited 
range of motion the month that the veteran was 






	(CONTINUED ON NEXT PAGE)


discharged from service, entitlement to service connection 
for lumbosacral strain is warranted.  See 3.303(b). 


ORDER

Entitlement to service connection for a cervical spine 
disability is granted.  

Entitlement to service connection for lumbosacral strain is 
granted.  



____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


